AO 450 (Rev. 11/11) Judgment in a Civil Action


                                      UNITED STATES DISTRICT COURT                                               FILED IN THE
                                                                  for the_                                   U.S. DISTRICT COURT
                                                     Eastern District of Washington                    EASTERN DISTRICT OF WASHINGTON



                    Michael Peter Spitzauer                                                             Aug 03, 2020
                                                                     )                                        SEAN F. MCAVOY, CLERK

                             Petitioner                              )
                                v.                                   )       Civil Action No. 4:19-cv-05229-SMJ
                                                                     )
                   United States of America                          )


                            Respondent
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Defendant Michael Peter Spitzauer’s Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a
’
              Person in Federal Custody, ECF No. 183, is DISMISSED.
              A certificate of appealability is DENIED.
              Judgment is entered for the United States of America.


This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge          Salvador Mendoza, Jr.




Date: August 3, 2020                                                       CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Courtney Piazza
                                                                                          (By) Deputy Clerk

                                                                            Courtney Piazza
